               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            8:19-CR-164

vs.                                                     TRIAL ORDER

MARVIN MOUA AND MENG HER,

                   Defendants.

      IT IS ORDERED:


1.    The government's motion to continue (filing 72) is granted.


2.    The jury trial currently set for September 30, 2019 is continued.


3.    The above-captioned criminal case is set for a jury trial before the
      undersigned judge in Courtroom 1 (Special Proceedings), Roman L.
      Hruska Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska,
      commencing at 9:15 a.m. on Monday, October 28, 2019, or as soon
      thereafter as the case may be called, for a duration of 2 or 3 trial days.


4.    In accordance with 18 U.S.C. § 3161(h)(7)(A), the Court finds that the
      ends of justice will be served by granting this continuance and outweigh
      the interests of the public and the defendant in a speedy trial. Any
      additional time arising as a result of the granting of this motion, that is,
      the time between today's date and October 28, 2019, shall be deemed
      excludable time in any computation of time under the requirement of the
      Speedy Trial Act. Failure to grant a continuance would deny counsel the
     reasonable time necessary for effective preparation, taking into account
     the exercise of due diligence. § 3161(h)(3)(A), (7)(A) & (B)(iv).


5.   A pretrial conference is scheduled to be held before the undersigned
     judge in Court of Appeals Visiting Chambers #2, Fourth Floor, Roman L.
     Hruska Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska,
     at 8:20 a.m. on Monday, October 28, 2019.


6.   The filing, briefing, and hearing of pretrial motions, including ex parte
     motions and applications, shall be governed by NECrimR 12.1 to 12.6.
     Motions shall be filed on or before Wednesday, October 16, 2019.
     Counsel must immediately notify the Court of any pretrial motion
     requiring an evidentiary hearing outside the presence of the jury.


7.   The plaintiff shall file and serve on opposing counsel on or before
     Wednesday, October 23, 2019, as appropriate, all proposed jury
     instructions, trial briefs, suggested verdict forms, and witness lists. In
     particular, the plaintiff's witness list shall include the full name and
     address of each witness whom the party may call to testify at trial.


8.   The defendant is also encouraged to provide the Court, on or before
     Wednesday, October 23, 2019, proposed jury instructions and a trial
     brief. Any materials so submitted shall not be disclosed to the plaintiff
     unless the defendant specifies otherwise.


9.   Exhibits must be listed before trial on exhibit forms available from the
     Clerk's   office   or   on    the   Court's    external    web      page   at




                                      -2-
      http://www.ned.uscourts.gov/forms. The exhibits should be numbered as
      provided by NECrimR 12.7.


10.   The courtroom deputy will take custody of the exhibits after they are
      received by the Court.


11.   Parties shall deliver to the Court, to the undersigned's chambers in
      Lincoln, Nebraska, on or before Wednesday, October 23, 2019, trial
      copies of all exhibits in a three-ring binder organized for use by dividers
      or tabs. Exhibits provided by the defendant shall not be disclosed to the
      plaintiff unless the defendant specifies otherwise.


12.   At 9:15 a.m. on the first day of trial, the Court will meet with counsel
      and clients, on the record in the courtroom. This will be an opportunity
      to dispose of any motions and last minute matters, prior to trial. Voir
      dire will commence immediately thereafter.


13.   Each subsequent day of trial will begin at 8:45 a.m. unless the Court
      directs otherwise.


14.   Questioning of witnesses will be limited to direct examination, cross-
      examination, and redirect examination unless the Court allows further
      examination.


15.   The Court will conduct an initial voir dire of the prospective panel.
      Counsel will be permitted to conduct follow-up voir dire in areas not
      covered by the Court's examination or in an area which may justify




                                      -3-
      further examination in view of a prospective juror's response during the
      Court's voir dire.


16.   Witnesses who do not appear to testify when scheduled will be
      considered withdrawn. The trial will then proceed with the presentation
      of any remaining evidence.


17.   A list of the equipment available in the courtroom, and a virtual tour of
      the courtroom, is available on the Court's external web page at
      http://www.ned.uscourts.gov/attorney/courtroom-technology.


18.   Counsel shall notify the courtroom deputy at least a week in advance if
      the services of an interpreter will be required for a hearing or trial.


      Dated this 9th day of September, 2019.

                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                      -4-
